DETAILED ACTION
1.          Claims 1-16 and 18-21 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 10/19/2022, the Office acknowledges the current status of the claims: claims 1-16 and 18-21 have been previously-presented, claim 17 has been canceled, and no new matter is added.

Response to Arguments
3.          Applicant's arguments filed 1019/2022 have been fully considered but they are not persuasive. Examiner addresses Applicant’s concerns in the following discussion.
     A. Applicant argument: Ying (US PGPub 2022/0191839 A1) does not teach new data indicator (NDI) (Remarks, page 7-8).
          Applicant argues Ying/prior art “is a 1 bit indicator, e.g., it is a single bit included in the DCI to indicate new data” and “the cited combination teaches that DCI may include an NDI that is 1 bit in length whereas claim 1 recites ‘new data indicators (NDIs) corresponding to PUSCH transmissions’ and not a single field” (Remarks, page 8).
     B. Examiner’s Response:
          Examiner respectfully disagrees. The claim does not require any type of bit indication for the NDI. Claim 1 recites “wherein the DCI message includes a time domain resource assignment field (TDRA), new data indicators (NDIs) corresponding to PUSCH transmissions, and a single priority class information field”. The Office action cites [0030] and [0095-0097] of Ying, which explicitly discloses an NDI of a DCI for a PUSCH transmission, and therefore is sufficient to read on the claimed limitation. 
     Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 103
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.          Claims 1-4, 10, 13, 14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2020/0389280 A1 to Li et al. (hereinafter “Li”) in view of United States Patent Application Publication 2022/0191839 A1 to Ying et al. (hereinafter “Ying”).
            Regarding Claim 1, Li discloses a user equipment device (UE) (Li: Figure 6 with [0112-0135] – corresponds to a device that may be operable to process user datagrams.), comprising:
     one or more antennas (Li: Figure 6 with [0112] – device includes at least one antenna.);
     one or more radios (Li: Figure 6 with [0112] – device includes radio frequency (RF) circuitry.), wherein each of the one or more radios is configured to perform cellular communication using at least one radio access technology (RAT) (Li: Figure 6 with [0114] – RF circuitry is operable to communicate using at least 6G radio access technology.),
     one or more processors coupled to the one or more radios, wherein the one or more processors and the one or more radios are configured to perform voice and/or data communications (Li: Figure 6 with [0112-0135] – corresponds to one or more processors. “In some embodiments, the baseband circuitry 604 may provide for communication compatible with one or more radio technologies. For example, in some embodiments, the baseband circuitry 604 may support communication with an evolved universal terrestrial radio access network (EUTRAN) or other wireless metropolitan area networks (WMAN), a wireless local area network (WLAN), a wireless personal area network (WPAN). Embodiments in which the baseband circuitry 604 is configured to support radio communications of more than one wireless protocol may be referred to as multi-mode baseband circuitry.”);
     wherein the one or more processors (Li: Figure 6 with [0112-0135] – corresponds to one or more processors.) are configured to cause the UE to:
          receive radio resource control (RRC) signaling from a network entity to identify a data structure that includes one or more sets of physical uplink shared channel (PUSCH) transmission configurations (Li: [0045-0050] – corresponds to determining an sounding reference signal (SRS) overlapped with a multi transmission time interval (TTI) PUSCH based on RRC signaling.); 
          receive, from the network entity, a downlink control information (DCI) message, wherein the DCI message includes a time domain resource assignment field (TDRA) (Li: [0030-0034] – corresponds to receiving a DCI comprising at least a TDRA.) and a single priority class information field (Li: [0059] – corresponds to prioritizing index values.), wherein a value of the TDRA indicates a set of PUSCH transmission configurations included in the data structure (Li: [0069-0073] – TDRA includes PUSCH transmission configurations such as PUSCH mapping types.); and 
          perform the PUSCH transmissions spanning a single or multiple slots over an unlicensed band according to the indicated set of PUSCH transmission configurations (Li: [0056-0057] – corresponds to TTI or multi-TTI PUSCH ([0030]) in the unlicensed spectrum.) and a priority class indicated in the priority class information field (Li: [0059] – corresponds to prioritizing index values.).
            Although Li discloses 1 bit NDI per transport block (TB) (Li: [0074-0076]), Li does not expressly disclose NDI corresponding to PUSCH transmissions.
            However, Ying discloses a downlink control information (DCI) message, wherein the DCI message includes new data indicators (NDIs) corresponding to PUSCH transmissions (Ying: [0095-0097] – corresponds to DCI includes NDI for PUSCH, wherein the DCI further includes, TDRA, frequency resource assignments, and priority information.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the user equipment for PUSCH transmissions of Li in view of the PUSCH transmissions of Ying to include NDI and priority fields in DCI for the reasons of improving speed, flexibility, and efficiency of a PUSCH communication structure (Ying: [0003-0004]).
            Regarding Claim 2, the combination of Li and Ying discloses the UE of claim 1, wherein Li further discloses each set of PUSCH transmission configurations includes one or more PUSCH transmission configurations (Li: [0030-0034] and [0069-0073] – multi-TTI PUSCH includes a plurality of configurations.).
            Regarding Claim 3, the combination of Li and Ying discloses the UE of claim 1, wherein Li further discloses each PUSCH transmission configuration within a set of PUSCH transmission configurations includes at least one of:
     a start and length indicator value (SLIV) (Li: [0030-0034] and [0069-0073] – corresponds to SLIV.); 
     a PUSCH mapping type to be applied (Li: [0030-0034] and [0069-0073] – PUSCH configurations include a mapping type.); or 
     a slot offset K2 value (Li: [0069-0073] – corresponds to PUSCH scheduling delay, K2.).
            Regarding Claim 4, the combination of Li and Ying discloses the UE of claim 3, wherein Li further discloses the PUSCH mapping type indicates one of slot based scheduling or mini-slot based scheduling (Li: [0030-0034] – corresponds to TTI scheduling or multi-TTI scheduling in PUSCH.).

            Claim 10, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1.     
            Regarding Claim 13, the combination of Li and Ying discloses the apparatus of claim 10, wherein Li further discloses the network entity operates according to 3GPP Fifth Generation New Radio (5G NR) radio access technology (RAT) (Li: [0022-0023] – corresponds to 3GPP Release 13 and 5G NR.).
            Regarding Claim 14, the combination of Li and Ying discloses the apparatus of claim 10, wherein Li further discloses each set of PUSCH transmission configurations includes one or more PUSCH transmission configurations (Li: [0030-0034] and [0069-0073] – multi-TTI PUSCH includes a plurality of configurations.).

            Claim 16, directed to a non-transitory computer readable medium embodiment, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejections of claim 1. Li further discloses the medium in at least [0138].
            Regarding Claim 18, the combination of Li and Ying discloses the non-transitory computer readable memory of claim 16, wherein Li further discloses HARQ process identifiers associated with PUSCH retransmissions are implicitly determined by the UE (Li: [0065] – HARQ is derived from retransmissions.).
            Regarding Claim 19, the combination of Li and Ying discloses the non-transitory computer readable memory of claim 16, wherein Li further discloses HARQ process identifiers associated with PUSCH retransmissions are indicated via the DCI message (Li: [0065] – DCI includes TTI for retransmissions, for which HARQ is derived.), and wherein a bit map indicates HARQ process identifiers to be retransmitted using CBG-based retransmissions (Li: [0060] – HARQ (HARM) processes are indicated in DCI using CBG-based bit maps/transmissions.).
            Regarding Claim 20, the combination of Li and Ying discloses the non-transitory computer readable memory of claim 19, wherein Li further discloses a starting transmission slot and length of CBG-based retransmissions are indicated by the DCI message (Li: [0154-0155] – corresponds to DCI includes SLIV including at least a CBGTI.), wherein the starting transmission slot is relative to a first PUSCH transmission of a schedule indicated by the DCI message (Li: [0154-0155] – as directed by the SLIV.), and wherein the starting transmission slot and length are indicated via a single information element included in the DCI message (Li: [0154-0155] – corresponds to CBGTI.).
            Regarding Claim 21, the combination of Li and Ying discloses the non-transitory computer readable memory medium of claim 19, wherein Li further discloses the CBG-based retransmissions are indicated via one or more CBG transmission information (TI) information elements (IEs) (Li: [0154-0155] – corresponds to CBGTI.).

9.          Claims 7, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and Ying, and further in view of United States Patent Application Publication 2019/0149365 A1 to Chatterjee et al. (hereinafter “Chatterjee”).
            Regarding Claim 7, the combination of Li and Ying discloses the UE of claim 1, but does not expressly disclose wherein the data structure is defined using abstract syntax notation one (ASN.1) and includes a PUSCH-TimeDomainAllocationlist parameter.
            However, Chatterjee discloses the data structure is defined using abstract syntax notation one (ASN.1) and includes a PUSCH-TimeDomainAllocationlist parameter (Chatterjee: [0034-0042], [0315-0317] – DCI includes pusch-TimeDomainAllocationList; Table 42 includes Abstract Syntax Notation One.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the multi-TTI PUSCH transmission of the combination in view of the TDRA for PUSCH of Chatterjee to further define the data structure with PUSCH configurations for the reasons of “conflict resolution for link direction conflicts or collisions between physical channels” (Chatterjee: [0016]).
            Regarding Claim 9, the combination of Li and Ying discloses the UE of claim 1, but does not expressly disclose wherein the data structure is defined using abstract syntax notation one (ASN.1) and includes a PUSCH mapping type and a length.
            However, Chatterjee discloses the data structure is defined using abstract syntax notation one (ASN.1) (Chatterjee: [0315-0317] - Table 42 includes Abstract Syntax Notation One.) and includes a PUSCH mapping type and a length (Chatterjee: [0034-0042] – structure includes PUSCH allocation length and mapping type.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the multi-TTI PUSCH transmission of the combination in view of the TDRA for PUSCH of Chatterjee to further define the data structure with PUSCH configurations for the reasons of “conflict resolution for link direction conflicts or collisions between physical channels” (Chatterjee: [0016]).

            Regarding Claim 11, the combination of Li and Ying discloses the apparatus of claim 10, but does not expressly disclose wherein the indicated set of PUSCH transmission configurations includes a transmission gap between each PUSCH transmission indicated by the set of PUSCH transmission configuration.
            However, Chatterjee discloses the indicated set of PUSCH transmission configurations includes a transmission gap between each PUSCH transmission indicated by the set of PUSCH transmission configuration (Chatterjee: [0042-0044] – corresponds to sub-carrier spacings in PUSCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the multi-TTI PUSCH transmission of the combination in view of the TDRA for PUSCH of Chatterjee to include gaps with PUSCH configurations for the reasons of “conflict resolution for link direction conflicts or collisions between physical channels” (Chatterjee: [0016]).
            Regarding Claim 12, the combination of Yi and Ling discloses the apparatus of claim 10, but does not expressly discloses wherein the indicated set of PUSCH transmission configurations does not include a transmission gap between each PUSCH transmission indicated by the set of PUSCH transmission configuration.
            However, Chatterjee further discloses the indicated set of PUSCH transmission configurations does not include a transmission gap between each PUSCH transmission indicated by the set of PUSCH transmission configuration (Chatterjee: [0067] – corresponds to no gaps between PUSCH transmissions.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the multi-TTI PUSCH transmission of the combination in view of the TDRA for PUSCH of Chatterjee to exclude gaps with PUSCH configurations for the reasons of “conflict resolution for link direction conflicts or collisions between physical channels” (Chatterjee: [0016]).
            Regarding Claim 15, the combination of Yi and Ling discloses the apparatus of claim 10, but does not expressly disclose wherein the data structure includes at least one of: 
     includes a PUSCH-TimeDomainAllocationlist parameter, wherein the PUSCH- TimeDomainAllocationlist parameter specifies at least one of: 
          a maximum number of PUSCH transmission allocations; 
          a K2 value; 
          a PUSCH mapping type; or 
          a start and length indicator value (SLIV); or 
          includes a PUSCH mapping type and a length.
            However, Chatterjee discloses wherein the data structure includes at least one of: 
     includes a PUSCH-TimeDomainAllocationlist parameter (Chatterjee: [0034-0042], [0315-0317] – DCI includes pusch-TimeDomainAllocationList.), wherein the PUSCH- TimeDomainAllocationlist parameter specifies at least one of: 
          a maximum number of PUSCH transmission allocations; 
          a K2 value; 
          a PUSCH mapping type; or 
          a start and length indicator value (SLIV); or 
          includes a PUSCH mapping type and a length (Chatterjee: [0034-0042] – structure includes PUSCH allocation length and mapping type.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the multi-TTI PUSCH transmission of the combination in view of the TDRA for PUSCH of Chatterjee to further define the data structure with PUSCH configurations for the reasons of “conflict resolution for link direction conflicts or collisions between physical channels” (Chatterjee: [0016]).

Allowable Subject Matter
10.          Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 1, 2022